Company Update November 2 The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC,to disclose only proved reserves that a company has demonstrated by actual production or conclusive formationtests to be economically and legally producible under existing economic and operating conditions.Statements ofproved reserves are only estimates and may be imprecise.Any reserve estimates provided in this presentation thatare not specifically designated as being estimates of proved reserves may include not only proved reserves butalsoother categories of reserves that the SEC’s guidelines strictly prohibit the Company from including in filings with theSEC.Investors are urged to consider closely the disclosure in the Company’s 2008 Form 10-K. Forward-Looking Statements 3 Helix Energy Solutions Group provides life-of-field services and development solutions tooffshore energy producers worldwide. Helix actively reduces finding and development coststhrough a unique mix of offshore production assets, service methodologies, and highly skilledpersonnel. Owen Kratz Chairman and Chief Executive Officer Anthony Tripodo Executive Vice President and Chief Financial Officer Presenters 4 Historical Profile • Deepwater subsea contracting • Deepwater well intervention • Robotics • Oil and gas •
